DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 15 June 2021.
Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
Regarding Claims 2-4 and 20: Paragraph [0051] discloses the selection of the acute axial and acute tangential angles is a results effective variable that results in changing the loading of the downstream turbine blades (38).
Regarding claim 17: Paragraph [0052] discloses the blade spacing has a critical effect of reducing stator wake.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zawilinski et al (US 8651806 B2), hereafter referred to as Zawilinski. Note, Examiner annotated Figures 21, 22, and 13 are provided below for sake of clarity.

    PNG
    media_image1.png
    469
    650
    media_image1.png
    Greyscale

Figure 1: Examiner Annotated Figure 21 of Zawilinski

    PNG
    media_image2.png
    409
    427
    media_image2.png
    Greyscale

Figure 2:Examiner Annotated Figure 22 of Zawilinski
    PNG
    media_image3.png
    451
    563
    media_image3.png
    Greyscale

Figure 3: Examiner Annotated Figure 13 of Zawilinski

Regarding Claim 1, Zawilinski discloses the following:
An air turbine starter (20), comprising:
a housing (30) defining an inlet (52), an outlet (56), and a flow path (54) extending between the inlet (52) and the outlet (56);
a turbine (32) having a rotor (36) with circumferentially spaced blades (38) located within the housing (30), at least a portion of the blades (38) extend into the flow path (54) and rotate in a rotational direction in response to a fluid flowing along the flow path (54) from the inlet (52) to the outlet (56);
a drive shaft (42) operably coupled to and rotating with the rotor (36) to define a rotational axis (A); and
at least one vane (50) located within the flow path (54), upstream of the blades (38), and having an outer wall defining a pressure side and a suction side extending between a leading edge and a trailing edge to define a chord-wise direction, and between a root and a tip to define a span- wise direction; (*for vane portion labels see Examiner annotated Figure 21 of Zawilinski above)
wherein the at least one vane (50) is shaped such that a line, extending between the root and the tip at the same percent of the at least one vane (50) in the chord-wise direction, forms an acute axial angle (labeled in Examiner Annotated FIG. 22 above) relative to a ray extending perpendicularly from the rotational axis (A) and intersecting the line when viewed in a plane including the line and the rotational axis (A); and
wherein the at least one vane (50) is further shaped such that an acute tangential angle (labeled in Examiner Annotated FIG. 13 above) is formed between the line and the ray extending perpendicularly from the rotational axis (A) when viewed in a plane that is normal to the rotational axis (A).
Regarding Claim 8, Zawilinski discloses the following: 
The air turbine starter (20) of claim 1, 
wherein an upstream point (*labeled, see Examiner annotated Figure 22 above) along the tip at the leading edge defines a farthest upstream portion of the at least one vane (50), and a downstream point (*labeled, see Examiner annotated Figure 22 above) along the root at the trailing edge defines a farthest downstream portion of the at least one vane (50).
Regarding Claim 9, Zawilinski discloses the following: 
The air turbine starter (20) of claim 8, wherein the flow path (54) comprises:
an inner periphery (radially inner portion holding the root of the vanes, as seen in FIG. 5); and
an outer periphery (radially outer portion at the tip of the vanes, as seen in FIG. 5) located radially outwardly from the inner periphery (radially inner portion holding the root of the vanes, as seen in FIG. 5) with respect to the rotational axis (A);
wherein at least a portion of the flow path (54) that is axially between the upstream point and the downstream point of the at least one vane (50) defines a curved (*see curved flowpath labeled in Examiner annotated Figures 21-22 above) flow path (54) such that the inner periphery (radially inner portion holding the root of the vanes, as seen in FIG. 5) or the outer periphery (radially outer portion at the tip of the vanes, as seen in FIG. 5) extends at an acute angle (as seen in FIG. 22) with respect to the rotational axis (A).
Regarding Claim 10, Zawilinski discloses the following: 
The air turbine starter (20) of claim 9, 
wherein the inner periphery (radially inner portion holding the root of the vanes, as seen in FIG. 5) within the curved flow path (54) is defined by a first local tangent line (the Examiner notes an infinite number of tangent lines exist along the curved inner flow path wall shown in FIG. 11) along any portion of the inner periphery (radially inner portion holding the root of the vanes, as seen in FIG. 22), and the outer periphery (radially outer portion at the tip of the vanes, as seen in FIG. 5) within the curved flow path (54) is defined by a second local tangent line (the Examiner notes an infinite number of tangent lines exist along the curved outer flowpath wall shown in FIG. 11) along any portion of the outer periphery (radially outer portion at the tip of the vanes, as seen in FIG. 11).
Regarding Claim 13, Zawilinski discloses the following: 
 The air turbine starter (20) of claim 1, 
wherein the at least one vane (50) is included within a set of vanes (50) circumferentially spaced about the rotational axis (A). (as seen in FIG. 5)
Regarding Claim 19, Zawilinski discloses the following: 
 A vane (50) located within a flow path (54) of an air turbine starter (20) that includes a drive shaft (42) defining a rotational axis (A), the vane (50) comprising:
an outer wall defining a pressure side and a suction side extending between a leading edge and a trailing edge to define a chord-wise direction, and between a root and a tip to define a span-wise direction; (*for vane portion labels see Examiner annotated Figure 21 of Zawilinski above)
wherein the vane (50) is shaped such that a line, intersecting the root and the tip at the same percent of the vane (50) in the chord-wise direction, forms an acute axial angle (labeled in Examiner Annotated FIG. 22 above) relative to a ray extending perpendicularly from the rotational axis (A) and intersecting the line when viewed in a plane including the line and the rotational axis (A); and
wherein the vane (50) is further shaped such that an acute tangential angle (labeled in Examiner Annotated FIG. 13 above) is formed between the line and the ray extending perpendicularly from the rotational axis (A) when viewed in a plane that is normal to the rotational axis (A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawilinski et al (US 8651806 B2), hereafter referred to as Zawilinski in view of Heinichen et al (US 20200032816 A1), hereafter referred to as Heinichen, and Routine Optimization.
 Regarding Claims 2-4 and 20, Zawilinski discloses the following: 
 The air turbine starter (20) of claim 1, (as shown above) and the vane of claim 19 (respectively for claim 20)
Zawilinski does not explicitly disclose the following:
wherein the acute axial angle is between 3 and 5 degrees (claim 2);
wherein the acute tangential angle is between -1.5 and -5.0 degrees or 1.5 and 5.0 degrees (claim 3);
wherein the acute axial angle where the root intersects the trailing edge is 3 degrees (claim 4);
wherein the acute axial angle is between 3 and 5 degrees, and wherein the acute tangential angle is between -1.5 and -5.0 degrees or 1.5 and 5.0 degrees (claim 20).
However Heinichen teaches the following:
it is known in the art to set the acute axial angle of a stator vane to be between 0 and (+)10 degrees or 0 and -10 degrees ([0102]) (i.e. the range of Heinichen is an overlapping range);
it is known in the art to set the acute tangential angle of a stator vane to be between 0 and (+)10 degrees or 0 and -10 degrees ([0101]) (i.e. the range of Heinichen is an overlapping range);
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acute axial and acute tangential angles disclosed by Zawilinski, which is silent on the degree of the angles disclosed, by setting the angles to be between  0 and (+)10 degrees or 0 and -10 degrees as taught by Heinichen with the expected result of reducing the excitation of vibrations of the downstream rotor (Heinichen [0107]).  Further, Heinichen discloses it is known that selecting the axial and tangential angle of the vane is a result effective variable effecting the gap leakage, flow losses, and downstream rotor vibration (Heinichen [0101-102, 107]). Therein an optimization of the acute axial angle to be the claimed values of between 3 and 5 degrees, the acute axial angle at the trailing edge to be the claimed value of 3 degrees, and the tangential angle to be the claimed value of between -1.5 and -5.0 degrees or 1.5 and 5.0 degrees, could be undertaken following the extension of the same logic, as disclosed by Heinichen, under the same known conditions, and using the same result effective variable.
 Regarding Claim 5, Zawilinski and Heinichen disclose the following: 
 The air turbine starter (20) of claim 4,
Zawilinski continues to teach the following:
wherein the acute axial angle (labeled in Examiner Annotated FIG. 22 above) where the root intersects the leading edge is non-equal (as seen in FIG. 5, the shape of the blade naturally results in the leading and trailing edge acute angles being different) to the acute axial angle (labeled in Examiner Annotated FIG. 22 above) where the root intersects the trailing edge.

Claims 6-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawilinski et al (US 8651806 B2), hereafter referred to as Zawilinski, in view of Design Choice.
 Regarding Claim 6, Zawilinski discloses the following: 
 The air turbine starter (20) of claim 1,
Zawilinski does not explicitly disclose the following:
wherein the acute axial angle (labeled in Examiner Annotated FIG. 22 above) is non-constant in the span-wise direction or chord-wise direction.
However the Examiner notes the following:
MOTIVATION STATEMENT
 As per paragraph [0041] of the Instant Application, the acute angle may extend linearly or non-linearly. Further, the Instant Application has failed to disclose the acute angle being non-constant solves any stated problem or is of any particular purpose. Therefore without explicit support for the acute axial angle being non-constant in the span-wise direction or chord-wise direction providing criticality, it appears the vane of Zawilinski would perform equally well with "the acute axial angle being non-constant in the span-wise direction or chord-wise direction" as claimed by Applicant. Thus, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acute angle as disclosed by Zawilinski, by making the acute angle to be non-constant in the span-wise or chord-wise directions, with the reasonable expectation of successfully creating the desired acute angle, and thereby the desired shape of the airfoil.
  Regarding Claim 7, Zawilinski discloses the following: 
 The air turbine starter (20) of claim 1,
Zawilinski does not explicitly disclose the following:
wherein the tangential angle is non-constant in the span-wise direction or chord-wise direction.
However the Examiner notes the following:
MOTIVATION STATEMENT
As per paragraph [0042] of the Instant Application, the tangential angle may extend linearly or non-linearly. Further, the Instant Application has failed to disclose the tangential angle being non-constant solves any stated problem or is of any particular purpose. Therefore without explicit support for the tangential axial angle being non-constant in the span-wise direction or chord-wise direction providing criticality, it appears the vane of Zawilinski would perform equally well with "the tangential axial angle being non-constant in the span-wise direction or chord-wise direction" as claimed by Applicant. Thus, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tangential angle as disclosed by Zawilinski, by making the tangential angle to be non-constant in the span-wise or chord-wise directions, with the reasonable expectation of successfully creating the desired tangential angle, and thereby the desired shape of the airfoil.
  Regarding Claims 11 and 12, Zawilinski discloses the following: 
 The air turbine starter (20) of claim 10,
Zawilinski does not explicitly disclose the following:
wherein a first angle is formed between the first local tangent line and the rotational axis (A), and a second angle is formed between the second local tangent line and the rotational axis (A), wherein the first angle is between 0 and 25 degrees, and the second angle is between 0 and 15 degrees (claim 11);
wherein at least one of the first local tangent line or the second local tangent line is non-constant between the upstream point and the downstream point of the at least one vane (50) (claim 12).
However the Examiner notes the following:
MOTIVATION STATEMENT
While paragraph [0035] of the Instant Application mentions the first and second local tangent lines of the curved flow path to be between 0 and 25 degrees and 0 and 15 degrees respectively, and that the first and second local tangent lines may be non-constant, the Instant Application has failed to disclose the first and second local tangent angles and non-constant shape solves any stated problem or is of any particular purpose. Therefore without explicit support for the first and second local tangent lines being of a particular angle or of a non-constant shape, it appears the first and second local tangent lines of Zawilinski would perform equally well with "the first angle is between 0 and 25 degrees, and the second angle is between 0 and 15 degrees" and "at least one of the first local tangent line or the second local tangent line is non-constant between the upstream point and the downstream point of the at least one vane (50)" as claimed by Applicant. Thus, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second local tangent lines as disclosed by Zawilinski, by making the first angle that is formed between the first local tangent line and the rotational axis (A) to be between 0 and 25 degrees and the second angle that is formed between the second local tangent line and the rotational axis (A) to be between 0 and 15 degrees; or by making the first or second local tangent lines to be non-constants, with the reasonable expectation of successfully creating the desired shape of the curved flow path.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawilinski et al (US 8651806 B2), hereafter referred to as Zawilinski, in view of Delvaux et al (US 20120099995 A1), hereafter referred to as Delvaux.
  Regarding Claim 17, Zawilinski discloses the following: 
 The air turbine starter (20) of claim 13,
Zawilinski does not explicitly disclose the following:
wherein the set of vanes includes a first group of vanes and a second group of vanes, 
wherein the first group of vanes includes at least two vanes adjacent to and spaced a first distance from each other, and 
the second group of vanes includes at least two vanes adjacent to and spaced a second distance from each other, 
with the first group of vanes and the second group of vanes being spaced a third distance from each other.
However the Delvaux teaches the following:
wherein the set of vanes (208) includes a first group of vanes (set of vanes 208 in top section 202, FIG. 2) and a second group of vanes (set of vanes 208 in bottom section 204, FIG. 2), 
wherein the first group of vanes (set of vanes 208 in top section 202, FIG. 2) includes at least two vanes (208) adjacent to and spaced a first distance (210) from each other, and 
the second group of vanes (set of vanes 208 in bottom section 204, FIG. 2) includes at least two vanes (208) adjacent to and spaced a second distance (212) from each other, 
with the first group of vanes (set of vanes 208 in top section 202, FIG. 2) and the second group of vanes (set of vanes 208 in bottom section 204, FIG. 2) being spaced a third distance (distance between top right vane is 202 and bottom right vane in 204, as seen in FIG. 2) from each other (as seen in FIG. 2);
Delvaux teaches it is well known in the art to provide a group of blades in a top section of a rotor spaced differently than a group of blades in a bottom section of a rotor with the reasonable expectation of successfully reducing the wake and bow waves on downstream components (FIG. 2, [0037-39]); 
Delvaux further teaches it is well known in the art that modifying both the rotor blade spacing and stator vane spacing is a results effective variable that effects the frequency of wakes and bow waves on downstream components (see for example [0061, 68]).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade spacing of the stator vanes as disclosed by Zawilinski, wherein the first group of vanes includes at least two vanes adjacent to and spaced a first distance from each other, and the second group of vanes includes at least two vanes adjacent to and spaced a second distance from each other, with the first group of vanes and the second group of vanes being spaced a third distance from each other, as taught by Delvaux, with the reasonable expectation of successfully reducing the wake and bow waves on downstream components (see Delvaux [0061,68]). The Examiner further notes, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Delvaux rotor blade spacing teachings disclosed in the embodiment in Figure 2 to the stator of Zawilinski because Delvaux discloses the blade spacing teachings may be applied to either a rotor or a stator, with the same reasonable expectation of successfully reducing the wake and bow waves on downstream components.  
Regarding Claim 18, Zawilinski and Delvaux disclose the following:
The air turbine starter (20) of claim 17,
Delvaux continues to disclose the following:
wherein the first distance (210) and the second distance (212) are each smaller (as seen in FIG. 2) than the third distance (distance between top right vane is 202 and bottom right vane in 204, as seen in FIG. 2).
Allowable Subject Matter
Claims 14-16 would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 14:
wherein the set of vanes includes a first group of vanes and a second group of vanes, with the acute tangential angle of the first group of vanes being non-zero, and the acute tangential angle of the second group of vanes being zero;
Regarding Claims 15-16:
Claim 16 depends on claim 15 and claim 15 depends on claim 14;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Zawilinski et al (US 8651806 B2) and Delvaux et al (US 20120099995 A1).
The Examiner notes Zawilinski is considered the closest prior art and does not teach the limitations as described above. Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight. The Examiner finally notes, the Instant Application discloses the limitation of claim 14 has the critical effect of allowing the stator to aerodynamically load two different sections of the downstream turbine blades (see for example Instant Application paragraph [0045]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show stator arrangements see Page 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745